OFFICE                   OF    THE             AlTORNEY                    GENERAL      OF TEXAS
                                                                          AUSTIN




    Eon.          lhrt             rora,             Aaalln1atrator
    Texex~nLl uor Control                                             Roard
          , Rxw
     bar          Sir:




                                    This will                     aokn




                                                                                         ertlon 30. 9 therein
                                                                                          been comlotea  o? a
                                                                                        ext preordlng the fll-

                                                                  by the Tmi8 Liquor Control
                                                             that tb ap~~ioont   on Kar 19,
                                                           oanrloted in the DLtriot    Court
                                                             railm6 to stop and render aid
                                                          0.00, to whlOh aotion of the Dip-
                                                             appeal had been filed In the Court
                                                              peals              05   L'ay p9,   1939.   On Frbm-
                  ary 16, 1958 thn ocntiotlon wa(LLIafilmed   by the
                  Court of Crlalrial  Appeals and appellant~r aotloa
                  ior rcheartlrcr wa@ overruled on Maroh 0 lPl%
                  an6 a mandata ef the Court or Crlmina 38lrppsalr
                  raa issued on April 1, 1936.




                                                                           ^_.    -
HJ*xAI)*y    I.   ,cd   .*   cl3*m,,.n     . .   .   . . . . . . Y-Y-..
                                                                                 ,4:




Rcn.     Dart ?ord,   I’aep 2


                The lioeneee has been olted to a pear nad
         rhou ouuae why tha license rhould not t e oan-
         aelled   for the rearon that in her epplloetion
         ior u beer retall lloenae dated koe~bbr      12,
         lQS9 ln atamerto Neetioa Fo. 9 the lloeneee
         npmsented     that ehe had not been conrioted ot
         a relonp althln two yemro next preoedlng the
         rlllnff of the lpplIaatlon,  wherear in truth
         end in lad the lloeneoe had been oomloted
         a6 above set out.
               *16  the fiat&l OOUViOtlon   of the c0Ul-t Of
         CrlmInel Appeala, it oominq wlthln a twc year
         period next preoedlng the rinnr: 0r the a pll-
         oetlan, euoh 8 oontlotlon      ae to warrent t to
         oancellation   of the lloenee by the ~dnlnletre-
         tor ror the reneone stated?”

           You edviee that the holder cf the retail beer
lioenee involved ln thin Inquiry wee oanvlated In the
DIetriot Court on by 19, 1937. Thereafter,       the oa.80
me duly appealed, oonsldered and afflrzxtd.      isitar the
efflmanoe, the hurt   a? Crlnlual  Appeals  overruled   appel-
lant’s notion for rehearing   end issued its mandate on
Aprfl 1, 1930.
             &-tic lo 667-5 ) Yenal Gx3s ar %xcLe 1925, reta
aut la detail the requleltee      or the applloetlon      rhloh shall
be ills4    by u pereon deeirlnp, e retail berr license.           Sub-
dlvlelon (1) thereof,      under heedln~ ‘%anufaoturer”       lllce-
rlae applloable      to a rota11 beer dealer,   provides,     enong
other things, that the appl?oant rhow “that he hee not been
oonrloted cf P felony within tuo-te) yeere Immedlately pre-
06aing    the ruing of euoh applloutloa,*       A8 noted frcrn the
opinion    request, hereinabove qutiod,     the lioensee inrolved
herein made such appliaatlon on Deoe?sber 12, 1939, and the
lloenss ue~ Ienued by the %erd oa Deoezber 27, 1939, rSloh
dates were leea than two years after the mendate of the
court    0r C~LUIM~ dipppedlm. Tour opinion request reeolvee
 Itself lata the proposltlon     of whether or not the *oomlo-
tIonW rererred to In the epplicatlon        hnd rsfsrenoe     to the
  ud(gaent,and sentence In the trial oourt or to the date of
c he rlnel oonviotlon In the appellete court.
               &tlolt~   8243, Code   or   Crlntlnal   Procedure   or   Texa8,
 roes,    prmldee:
Hon.8ert   Ford,   i’age 3


          ‘*The erraot of an appeal 1s to auepena
     and arroat all further promboding   la tha
     oaae in the oourt la whloh the oonvlotion
     uat~had, until the jud@nont ot the appellate
     court la reoelved    b the oourt iron whloh the
     lppeel waa taken. f II aaaea where, arter
     notloe of appeal ha boon gltea, tba reoord
     or any portion theroot     la loat or destroyed,
     it say be aubr:tltutad   in the lwtar oourt,     if
     aald oourt be then in reoalon; and, when 80
     aubctltuted,  the trmaorlpt     may be greparetl
     and rant up aa in other oaaea.      In or188 the
     oourt from whloh the appeal wua tdcea be not
     then in eeaalon, the eppellato ocurt ahall
     postpone the canalderatlon or suoh appeal un-
     til the next tam. of aald court iroE whloh
     said appeal was taken; and the sold record
     shall be substituted   at said tar% as in other
     08868. n
           Umltr auoh atatut6, the dofondant, posataal~
the rl#ti to have hi8 appeal passe@ upon by the aprellute
QC)UZ%, aaaaot be ccade to autter any ot the punlahmat aa-
aoesed by the trial   court until auoh tlrne as the ap,,pellate
oourt has aated.    3 ?srto ?raudenbur~, 140 3W 780.
           Artl.ele 4329 of the Revlned 3tatuteo vf !'1880uri,
provldln~ that, if ti.e charge againat an attorney allege
a oonvlotloa for un indictable   oiianaa, tha oourt shall,
on the produotlon of the record of comlotim,     rewove hk,
or auapend his trm praotlae without further trial,     does
not authorize his auuptaaion pending e peel tram the aon-
rlotio5.   State of rel larew 98. Eel8 PSup. Ct. 0r ?ro.),
87 su 967.
          ?he aourt,  Ln the oaee of Feo:le vs. Trendwell,
6 Pac. 686, 15 holdin   that ~aantlotionW aa uued In a
statute providing for dlabemont of an attorney Eeent a
Vlnal oontiotlonn and that a diabemant aotion brought
while the qontlotlon was on appeal aald:
          *Xt has been frequently held by thla oourt
     that an appeal rraa a Judgment 0r the iormir
     dlatrlot  aourt tc tba aupre60 aourt operated aa
     a sua~tn8lon cif the judgment of the lcmfer aourt
                                                              4




Hon. Bert irord,Pii@   4


     for all purposes, Ihnowles v. Inches, 12 Cal.
     2W; Voodbury Y. Hmmn, 13 Cal, 635; People
     v. frlsbla,    Et3Cal. X35,) and by parity of
     reasoning we nust hold that tm appeal from
     the judgmnt of a justice’s      oourt to the
     superior oourt haa the same oprratlon and ef-
     foot.    There la, thererore,   no judlJnent or
     the justloe*e     court which Is now capable of
     being oarrled Into effeot;     end It ia quite
     within the range ot possibilities      that the
     judeent     entered against the doiendant and
     nav etcmdlna on the justloo’s     docket may be
     reversed in the hlp,hwr oourt.
           Tn our opinion, there Is not such a
     final oonvlotlon aaalnst the defendant as the
     law oontemplates to justify his raeoval; and
     we think the proceeding to that end has bean
     prem&urely oamenoed.”
          The suprem Court of %lifornfn     in the case of
In Re Rlcoardl, 189 Pac. tW4, in considering   the stetuto
involved in the ease next hereinabove cited said:
             “In the prooeedlna for dlsbement based
     upon the record of ocnvlotlm,       the judgmnt
     which must be pronounced Is one or absolute
     and final dlsbermmt.       This dlsbernent 1s net
     an flnoidantl or the conviction      of felony or
     ~lrdeneanor In the sons8 that such oonvlotlcn
     1~80 taoto remvos the attorney iron his
     offloe,    or is a part of the penalty presorlb-
     ed by the law for the oifense oi which he
     warnocntlotrd.     It Is a separate and lndo en-
     dant thlne; (mm I’oPannay v. Horton, aupra7 ,
     end 1s not In th,e slightest    d8greo affectod     by
     4 aettlng    aside or reversal o,C the judm.ent of
     oc~nvlotlon of felony cr ~lodsramnor.       so that
     unless a aonvlotion t&t has beoom final was
     meant, notwlthstanding that the judq.mant 1s
     reversed    on appeal for substsntlal   reasona,
     as, for lmtanoe,      that evidence of guilt of
     an9 offenme is absolutely wantlnrj, or that the
     deiendnnt has not been accordrd a fair trial
Hon. IIrt   Ford, Page 5


     on the nerltr In the lrmrr oouft, the jud@
     mat of dlsbenent       baaed solely on the re-
     oord 0r aonvlotlo:~ et111 relhin8,      and the
     attorney oan be restored to hlr orfloe a8 an
     attorney end ooua84llor only %n the 8V6nt
     #at tlm court that ha8 disbarred        him 8448
     flt to. grant hi8 applloatlon r0r restoration:
     emethine it 18 aertalnly      not owpelled      to do
     rolelg beoaure of thr. reversal or setting
     &old4 of the judgmmt of oonvlotlon.          nail1
     not do, In reply to th18, to 8ay thnt thie
     oourt would have the poroer to reatore and
     au.=ht to raetbre In such a cam, iz It cannot
     be aaepplled to restore.      Unleae the attoonsy
     her the absolute enforoeuble ruht to ba re-
     stored a.8 a oono4quenoa Of tha setting aelde
     or reveres1 of the judgment of oonvlotIon--
     In ether wordr, unlesr     the restoration    ip80
     raato rollons the eettfq      aelde or revcreal
     of the judgnmnt of oonvlotlon--he       Is depen-
     dent on the areroI~e In hle favor or the
     discretion    of this oourt, whloh my or my
     not be In hi8 favor cs he Is loaked upon as
     4 flt or unfit person to prectloe lsw, en-
     tirely regardless of the netter cf the oonvlo-
     tion.    Nor will It do to MI that the rule
     that where a judquent is based on a previous
     judgarent, end the previous Judgmnt lo ZW-
     verwd or set aside, the 84coDd judfflGent met
     be set aside, applIe8 here.       If the tern 'con-
     vlotlon* aeane, not the final judgment oi Conf
     vlotlon,   but simply the rendltlon at a rcrdlot
     of guilty cr a plea of guilty,      a8 la the whole
     oontentlon of thore whb lns18t that People v.
     ?reedwll,     aupra, wan wrongly deolded, the
     ettarney I8 disbarred solely beoause Of the
     rendition of the verdlot or the plea of aullty,
     and those icats, vi%., euoh rend1tlon of verdict
     or plea, remain and constitute      the bas18 of
     disbanxmt,     whatever be the ultimate reault
     In the oaee.     There 84458 to UB to be no anmar
     to the proporltlon     that the Judgment of tlnsl
     dirbarnont would mntinus       in foree, notwlth-
     8tandim    the 8rttin& arid4 or reVerBa of th4
     judment propounded on the oonviotlon of felony
     or mledenean0r.      It la unreasonable to assume
     that the Legislature Intended to provide for
                                                                       4:



Hon.   Beti     ??omY, 1’664 6




       obtelnIaS th lolbeolute and final dlabar-
       meat of en attorney   tbur pena4wntl~ de-
       prlring him of 4 vaiueble property      right,
       solely upon 4 oonrlotion that      ie not final,
       end rhloh In dua OOure4 Of revi4w 18 ruber-
       quetily deolerwl Invalid,     In tha abosooe of
       80me provi8ion  ror reetoration     48 ruetter 0r
       oourse     upon    the   eonrlotlon   belnu sot a8ide.
       The 8tatute Mces Wm reoord of oonviatlan’
       the basis of tllabernent end oonclusl~4 evl-.
       donor thereon.   The84 worde in this   OOnneO-
       tion Imply eomthln% other then the mre
       ve~4Iot of a jury, which may be raeated
       eithar by the trial ocurt or en appeal, a4
       entirely without support Ln the evldenoe.
       Under our settled praotloe ot many years,
       they arc oonsldered a8 referring    to the Jude-
       moot pronounocd by the trial oourt Uptona
       mnvlotlon,   end llkewlee, under ou- doclelone,
       tho etetute 14 eboepted a8 oontcPepleting a
       judment that he4 beoone flnr~l....~
                The   5upens    Court of Florida, In tha cnee or
In 2.4 Advisory          CpLnion to the Governor, 78 So. 013, eaid:
              ":%ile an offioer    my be 8u8pndOd    rroE
       orrice    'rOr the cormlesion of any felony'     the
       offlae    Is not 'deemed v40antq under teotlon
       290 of   ta:a General Statute@,    esoept upon 'eon-
       tlctlon f, and a convlotlon la not oparatlve
       ~h114 n 8~p0r84d4a8     ii3 dr40tir4.~

            Althou@ mob authority oen be Tound to the con-
trary we bclleve the euthoritlee    herein elted hepresent
the great welEht OS authority    In the Onltad States.    In
view OS 8uah holdinqs,.ws   are o? the opinion that “eon-
rioted   of a telonyn a8 used In the etatute here uhdor oon-
slderetlon mean8 a fin41 oonrietlon.      Harinq 40 oonoluded,
It neoaeaerlly rolluws thet the 1lorn8ee Ihvolvsd herein
was oouvlatad a4 of the date of the lasurnce of the mandate
by the Crux-t o? Crlmlnel a::peel8.
                m9 next turn our attention to the question 0r
the rlcht       of the &mrtI-to oanoel the llosnse of lio4n844.
                Artiolo     6670&9 of the Penal Code provides   that
Hon. Bert Ford, Pap3 7


the Board ahall hare power and authority          to canoe1 the
lloenso   o? auy ,person authorized      to ml1 beer (aftor
notloo and hearing)      for the various    roa6oIw therein aot
out.    One or the     rounds for OanosllatIon,     as set forth
In rubdIrIsIon     (g 7 thereof,  I8 the caklnu of any falsr
or untrue   rtateaent    in hi8 applioation.      ‘&I oonolude that
tha Jlosneaa    war ooavloted within two year8 next preced-
Ing,the makIng Of ruoh applfoatfon, 43iVilM ri8* tC th@
rluht or rorreltum       of her lloense.